United States Court of Appeals
    for the Federal Circuit
                 ______________________

                     August 27, 2014

                       ERRATA
                 ______________________

                  Appeal No. 2013-1180

              RAYMOND E. STAUFFER,
                 Plaintiff-Appellant,

                            v.

         BROOKS BROTHERS GROUP, INC.,
   formerly known as Retail Brand Alliance, Inc.,
      formerly known as Brooks Brothers, Inc.,
                 Defendant-Appellee,

                          AND

                   UNITED STATES,
                   Intervenor-Appellee.


                  Decided: July 10, 2014
                  Precedential Opinion
                 ______________________

Please make the following changes:

Page 13, in the second paragraph in Section IV, delete the
phrase “, and that the case should be reassigned to a
different judge on remand.”
Page 14, in a new paragraph after the last full paragraph
in Section IV, add the sentence “Mr. Stauffer also argues
that the case should be reassigned to a different judge on
remand, but that issue is now moot.”